Judgment was entered in the Supreme Court, March 22d 1875,
Per. Curiam.
Burgess, the former owner of the property, commenced a building, but did no more than dig a cellar, lay the foundation, and put on the sills. Here he stopped, and paid off all claims against him for the work done. He then sold and conveyed the property in the following spring to Burgess and Smith, and ceased to have more to do with the property. More than six months afterwards, Burgess and Smith concluded to go on and erect a building on the walls left by the other Burgess, and did so. Under these circumstances, and in view of the operation of the Act of 28th April 1840, the persons engaged in the building thus put up, could not carry back the lien for work and materials beyond the time of the recommencement of the building by Burgess and Smith. There was no identity of parties, estate or contract, and no unity in the subject of the lien, to enable the liens to relate back to the first commencement of the cellar.
Judgment affirmed.